ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-077, concluding that VIJAY M. GOKHALE of LIVINGSTON, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.15(d) (record-keeping deficiencies) and RPC 5.5(a) (unauthorized practice of law), and good cause appearing;
It is ORDERED that VIJAY M. GOKHALE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.